UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10 /31 Date of reporting period: 7/31/2012 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Global Absolute Return Fund Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Return Fund Dreyfus Total Emerging Markets Fund Dreyfus Total Return Advantage Fund Global Alpha Fund FORM N-Q Item 1. Schedule of Investments. - 2 - STATEMENT OF INVESTMENTS Dreyfus Global Absolute Return Fund July 31, 2012 (Unaudited) Face Amount Covered by Options Purchased1.4% Contracts ($) Value ($) Call Options1.3% U.S. Treasury 10 Year Note Futures, August 2012 @ $115 13,000 a Number of Contracts Value ($) Put Options.1% Swiss Market Index Futures, September 2012 @ CHF 6,193 90 a 6,287 Swiss Market Index Futures, September 2012 @ CHF 5,895 230 a 6,177 Total Options (cost $299,321) Principal Short-Term Investments81.8% Amount ($) Value ($) U.S. Treasury Bills: 0.08%, 9/20/12 1,330,000 b 1,329,852 0.08%, 8/30/12 3,500,000 3,499,783 0.09%, 8/16/12 2,860,000 2,859,887 0.09%, 10/11/12 1,838,000 1,837,691 0.09%, 10/18/12 5,620,000 5,618,904 Total Short-Term Investments (cost $15,146,074) Other Investment15.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,845,318) 2,845,318 c Total Investments (cost $18,290,713) % Cash and Receivables (Net) % Net Assets % CHFSwiss Franc a Non-income producing security. b Held by or on behalf of a counterparty for open financial futures positions. c Investment in affiliated money market mutual fund. At July 31, 2012, net unrealized depreciation on investments was $128,663 of which $7,391 related to appreciated investment securities and $136,054 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 97.2 Options Purchased 1.4 † Based on net assets. STATEMENT OF OPTIONS WRITTEN July 31, 2012 (Unaudited) Number of Contracts Value ($) Call Options: Swiss Market Index Futures, September 2012 @ CHF 6,193 90 a ) Swiss Market Index Futures, September 2012 @ CHF 5,895 a ) (premiums received $51,138) ) CHFSwiss Franc a Non-income producing security. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2012 (Unaudited) Foreign Unrealized Forward Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 9/19/2012 a 9/19/2012 b 9/19/2012 c British Pound, Expiring: 9/19/2012 a 9/19/2012 c Canadian Dollar, Expiring: 9/19/2012 a 9/19/2012 b 9/19/2012 c Euro, Expiring: 9/19/2012 a ) 9/19/2012 b 9/19/2012 c Japanese Yen, Expiring: 9/19/2012 a 9/19/2012 b 9/19/2012 c Norwegian Krone, Expiring: 9/19/2012 a 9/19/2012 c New Zeland Dollar, Expiring 9/19/2012 a 9/19/2012 c Swedish Krona, Expiring: 9/19/2012 a 9/19/2012 c Swiss Franc, Expiring: 9/19/2012 a ) 9/19/2012 c ) 9/19/2012 d ) Sales: Proceeds ($) Australian Dollar, Expiring: 9/19/2012 a ) 9/19/2012 c ) British Pound, Expiring: 9/19/2012 a ) 9/19/2012 b 9/19/2012 c ) Canadian Dollar, Expiring: 9/19/2012 a ) 9/19/2012 c ) Euro, Expiring: 9/19/2012 a 9/19/2012 c Japanese Yen, Expiring: 9/19/2012 a ) 9/19/2012 c ) Norwegian Krone, Expiring: 9/19/2012 a 9/19/2012 b 9/19/2012 c New Zeland Dollar, Expiring: 9/19/2012 a ) 9/19/2012 b ) 9/19/2012 c ) Swedish Krona, Expiring: 9/19/2012 a ) 9/19/2012 b ) 9/19/2012 c ) Swiss Franc, Expiring 9/19/2012 a 9/19/2012 b (4 ) 9/19/2012 e ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Goldman Sachs c UBS d Morgan Stanley e JPMorgan Chase & Co. STATEMENT OF FINANCIAL FUTURES July 31, 2012 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2012 ($) Financial Futures Long Amsterdam Exchange Index 27 August 2012 ASX SPI 200 Index 11 September 2012 CAC 40 10 Euro 18 August 2012 DAX 9 September 2012 Euro-Bond 7 September 2012 Euro-Bond Options 51 August 2012 FTSE 100 13 September 2012 S&P/Toronto Stock Exchange 60 Index 4 September 2012 Standard & Poor's 500 E-mini 4 September 2012 Financial Futures Short Australian 10 Year Bonds 13 ) September 2012 Canadian 10 Year Bonds 26 ) September 2012 ) Hang Seng 11 ) August 2012 ) Japanese 10 Year Mini Bonds 30 ) September 2012 ) Long Gilt 30 ) September 2012 ) Topix Index 11 ) September 2012 ) U.S. Treasury 10 Year Notes 4 ) September 2012 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 2,845,318 - - U.S. Treasury - 15,146,117 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+ - 879,185 - Financial Futures+ 387,923 - - Options Purchased 267,995 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+ - (393,327 ) - ) Financial Futures+ (314,173 ) - - ) Options Written (148,518 ) - - ) + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Services procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Global Dynamic Bond Fund July 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes93.5% Rate (%) Date Amount ($) a Value ($) Consumer Discretionary1.7% Edcon Proprietary, Scd. Notes EUR 3.91 6/15/14 50,000 b 56,291 Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 50,000 64,281 Unitymedia Hessen, Sr. Scd. Notes EUR 8.13 12/1/17 50,000 66,596 Consumer Staples2.9% Altria Group, Gtd. Notes 9.95 11/10/38 56,000 94,520 BAT International Finance, Gtd. Notes 8.13 11/15/13 95,000 103,286 British Sugar, Scd. Debs. GBP 10.75 7/2/13 31,000 50,912 CEDC Finance Corp. International, Sr. Scd. Notes EUR 8.88 12/1/16 50,000 42,757 China Green Holdings, Gtd. Bonds CNY 3.00 4/12/13 200,000 19,190 Energy4.8% BG Energy Capital, Gtd. Notes GBP 5.88 11/13/12 40,000 63,673 Chesapeake Energy, Gtd. Notes 6.78 3/15/19 40,000 39,250 EXCO Resources, Gtd. Notes 7.50 9/15/18 50,000 45,500 Petrobras International Finance, Gtd. Notes 3.88 1/27/16 90,000 94,013 Petrobras International Finance, Gtd. Notes GBP 6.25 12/14/26 100,000 169,327 Santos Finance, Gtd. Notes EUR 8.25 9/22/70 50,000 b 60,906 Statoil, Gtd. Notes 1.80 11/23/16 35,000 36,174 Entertainment & Gaming.9% Cirsa Funding Luxembourg, Gtd. Notes EUR 8.75 5/15/18 50,000 51,523 Travelport, Gtd. Notes 9.88 9/1/14 60,000 44,025 Financial21.1% Allied Irish Banks, Gov't Gtd. Notes EUR 3.25 2/4/13 100,000 122,084 Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 42,195 66,454 Bank Nederlandse Gemeenten, Sr. Unscd. Notes 0.61 5/3/13 100,000 b 99,710 BNP Paribas Jr. Sub. Bonds GBP 5.95 4/29/49 50,000 b 49,531 Boats Investments Netherlands, Sr. Scd. Notes EUR 11.00 3/31/17 86,003 59,258 BUPA Finance, Gtd. Notes GBP 7.50 7/4/16 50,000 90,802 Co-Operative Bank, Sub. Notes GBP 5.75 12/2/24 50,000 b 61,231 Eksportfinans, Sr. Unscd. Notes EUR 4.75 6/11/13 25,000 31,406 Experian Finance, Gtd. Notes GBP 5.63 12/12/13 20,000 33,147 F&C Commercial Property Finance, Sr. Scd. Notes GBP 5.23 6/30/17 50,000 b 82,281 Housing Finance, Sr. Scd. Debs. GBP 0.00 12/31/12 50,000 c 77,588 Hutchinson Ports Finance, Gtd. Bonds GBP 6.75 12/7/15 30,000 54,391 ICAP Group Holdings, Sr. Unscd. Notes EUR 7.50 7/28/14 50,000 65,221 Irish Life & Permanent, Gov't Gtd. Notes EUR 4.00 3/10/15 100,000 114,556 Juneau Investments, Sr. Scd. Notes GBP 5.90 2/22/21 30,000 38,804 Juturna European Loan Conduit No 16, Asset-Backed Notes GBP 5.06 8/10/33 48,394 b 83,179 Lloyds TSB Bank, Gov't Gtd. Notes GBP 1.50 5/2/17 100,000 161,481 Nationwide Building Society, Sub. Notes EUR 6.75 7/22/20 50,000 61,764 Prudential, Jr. Sub. Notes 11.75 12/29/49 65,000 b 75,416 Reed Elsevier Investments, Gtd. Notes GBP 7.00 12/11/17 50,000 96,490 Royal Bank of Scotland, Sr. Unscd. Notes AUD 5.46 3/10/14 100,000 b 103,659 SLM Student Loans, Asset-Backed Notes GBP 5.15 12/15/39 100,000 130,131 Standard Chartered Bank, Sub. Notes GBP 6.00 1/25/18 50,000 b 77,855 Suncorp-Metway, Gov't Gtd Notes GBP 4.00 1/16/14 85,000 139,883 Tesco Property Finance 3, Mortgage Backed Bonds GBP 5.74 4/13/40 49,736 87,677 UBS, Sub. Notes GBP 5.25 6/21/21 50,000 b 76,267 US Bank, Sub. Notes EUR 0.86 2/28/17 50,000 b 56,994 Woodside Finance, Gtd. Notes 8.75 3/1/19 44,000 57,157 Foreign/Governmental38.5% Austrian Government, Sr. Unscd. Notes EUR 4.30 9/15/17 150,000 d 216,631 Barbadian Government, Unscd. Bonds GBP 13.50 7/1/15 39,000 70,815 Bulgarian Government, Sr. Unscd. Bonds 8.25 1/15/15 90,000 102,420 Canadian Government, Bonds CAD 2.00 9/1/12 155,000 154,663 Canadian Government, Bonds CAD 2.00 6/1/16 315,000 323,016 Czech Republic Government, Bonds, Ser. 51 CZK 4.00 4/11/17 2,640,000 143,863 Czech Republic Government, Bonds, Ser. 56 CZK 5.00 4/11/19 1,910,000 111,318 European Bank for Reconstruction & Development, Notes NOK 4.00 5/11/17 180,000 31,839 European Bank for Reconstruction & Development, Sr. Unscd. Notes IDR 6.75 2/19/13 280,000,000 29,716 European Investment Bank, Sr. Unscd. Bonds GBP 0.95 1/5/16 75,000 b 115,993 European Investment Bank, Sr. Unscd. Bonds IDR 6.00 4/22/14 160,000,000 16,926 European Investment Bank, Sr. Unscd. Notes NZD 6.50 9/10/14 125,000 107,390 Finnish Government, Sr. Unscd. Notes GBP 1.05 2/25/16 100,000 b 157,034 FMS Wertmanagement, Gov't Gtd. Notes EUR 3.00 8/3/18 100,000 135,696 Lithuanian Government, Sr. Unscd. Notes 5.13 9/14/17 100,000 108,875 Mexican Government, Bonds, Ser. M10 MXN 7.75 12/14/17 2,170,000 185,428 Mexican Government, Bonds, Ser. M MXN 8.00 6/11/20 3,550,000 319,169 Netherlands Government, Sr. Unscd. Bonds 1.00 2/24/17 150,000 150,567 New South Wales Treasury, Gov't Gtd. Notes, Ser. CIB1 AUD 2.75 11/20/25 85,000 e 115,042 New Zealand Government, Sr. Unscd. Bonds, Ser. 423 NZD 5.50 4/15/23 320,000 304,711 Norwegian Government, Bonds, Ser 473 NOK 4.50 5/22/19 994,000 196,984 Philippine Government, Sr. Unscd. Bonds 8.75 10/7/16 46,000 58,535 Polish Government, Sr. Unscd. Notes 5.00 3/23/22 187,000 215,050 Polish Government, Bonds, Ser. 1021 PLN 5.75 10/25/21 795,000 253,836 Queensland Treasury, Gov't Gtd. Notes, Ser. 22 AUD 6.00 7/21/22 90,000 106,506 Romanian Government, Sr. Unscd. Bonds EUR 5.00 3/18/15 30,000 37,540 United Kingdom Gilt, Bonds, Ser. 3MO GBP 0.63 3/22/40 40,000 f 80,954 United Kingdom Gilt, Bonds, Ser. 3MO GBP 1.25 11/22/17 115,000 f 259,952 Health Care1.1% Catalent Pharma Solutions, Gtd. Notes EUR 9.75 4/15/17 50,000 63,520 Fresenius Medical Care US Finance II, Gtd. Notes 5.63 7/31/19 50,000 53,937 Industrial2.9% BAA Funding, Sr. Scd. Bonds GBP 3.00 6/8/15 100,000 160,909 Heidelberger Druckmaschinen, Gtd. Notes EUR 9.25 4/15/18 50,000 48,293 ISS, Sr. Sub. Notes EUR 8.88 5/15/16 50,000 63,673 Ship Finance International, Gtd. Notes 8.50 12/15/13 40,000 40,000 Materials3.5% Ardagh Glass Finance, Gtd. Bonds EUR 7.13 6/15/17 50,000 59,828 Cemex Finance, Sr. Scd. Notes EUR 9.63 12/14/17 50,000 57,294 HeidelbergCement Finance, Gtd. Bonds EUR 7.50 4/3/20 50,000 68,749 Ineos Group Holdings, Scd. Notes EUR 7.88 2/15/16 50,000 52,907 Inmet Mining, Sr. Notes 8.75 6/1/20 20,000 19,800 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 50,000 52,907 OI European Group, Gtd. Notes EUR 6.75 9/15/20 50,000 66,749 Telecommunications5.4% British Telecommunications, Sr. Unscd. Notes EUR 5.25 1/22/13 100,000 b 125,700 Cable & Wireless Communications, Sr. Unscd. Bonds GBP 8.75 8/6/12 20,000 31,514 Cable & Wireless International, Gtd. Bonds GBP 8.63 3/25/19 40,000 62,243 Clearwire Communications, Sr. Scd. Notes 12.00 12/1/15 65,000 61,425 Deutsche Telekom International Finance, Gtd. Notes GBP 7.13 9/26/12 40,000 63,275 Nextel Communications, Gtd. Notes, Ser. D 7.38 8/1/15 60,000 60,750 Satmex Escrow, Sr. Scd. Notes 9.50 5/15/17 50,000 52,500 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 75,000 66,943 Wind Acquisition Finance, Gtd. Notes EUR 11.75 7/15/17 50,000 51,523 U.S. Government Securities9.5% U.S. Treasury Notes: 1.88%, 8/31/17 150,000 159,352 2.13%, 8/15/21 800,000 852,375 Utilities1.2% InterGen, Sr. Scd. Bonds GBP 9.50 6/30/17 35,000 54,326 SSE, Sub. Notes GBP 5.45 9/29/49 50,000 b 77,216 Total Bonds and Notes (cost $10,118,705) Common Stocks2.1% Shares Value ($) Exchange Traded Funds iShares JPMorgan Emerging Markets Bond Fund (cost $211,430) 1,893 Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $150,588) 150,588 g Total Investments (cost $10,480,723) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar CADCanadian Dollar CNYChinese Yuan Renminbi CZKCzech Republic Koruna EUREuro GBPBritish Pound IDRIndonesian Rupiah MXNMexican New Peso NOKNorwegian Krone NZDNew Zealand Dollar PLN - Polish Zloty b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, this security was valued at $216,631 or 2.0% of net assets. e Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. g Investment in affiliated money market mutual fund. At July 31, 2012, net unrealized depreciation on investments was $113,287 of which $255,597 related to appreciated investment securities and $368,884 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 45.5 Foreign/Governmental 38.5 U.S. Government & Agencies 9.5 Common Stocks 2.1 Money Market Investment 1.4 † Based on net assets. STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS July 31, 2012 (Unaudited) Foreign Unrealized Forward Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring: 8/10/2012 a 201,000 200,004 211,031 (11,027 ) 8/10/2012 b 103,000 105,646 108,140 (2,494 ) British Pound, Expiring: 8/10/2012 a 331,000 516,718 518,947 (2,229 ) 8/10/2012 b 1,594,250 2,558,993 2,499,490 59,503 8/10/2012 c 35,000 53,865 54,874 (1,009 ) Canadian Dollar, Expiring: 8/10/2012 a 211,000 206,105 210,356 (4,251 ) 8/10/2012 c 273,000 268,807 272,166 (3,359 ) Chinese Yuan Renminbi, Expiring 8/10/2012 a 150,000 23,712 23,555 157 Czech Republic Koruna, Expiring 8/10/2012 c 5,043,000 258,414 245,034 13,380 Euro, Expiring: 8/1/2012 b 5,485 6,722 6,749 (27 ) 8/10/2012 a 1,222,200 1,572,367 1,503,952 68,415 8/10/2012 b 480,000 592,252 590,654 1,598 Mexican New Peso, Expiring 8/10/2012 b 6,695,000 494,937 502,958 (8,021 ) New Zealand Dollar, Expiring 8/10/2012 c 515,000 402,222 416,793 (14,571 ) Norwegian Krone, Expiring 8/10/2012 b 452,163 77,074 74,987 2,087 Polish Zloty, Expiring 8/10/2012 b 146,000 42,256 43,647 (1,391 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JPMorgan Chase & Co. b Royal Bank of Scotland c UBS The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 4,872,622 - Exchange Traded Funds 222,030 - - Foreign Government - 4,110,469 - Mutual Funds 150,588 - - U.S. Treasury - 1,011,727 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 145,140 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (48,379 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Services procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Return Fund July 31, 2012 (Unaudited) Common Stocks51.2% Shares Value ($) Australia3.0% Newcrest Mining 50,872 1,256,336 Telstra 126,765 532,867 Brazil.9% Petroleo Brasileiro, ADR, Cl. A 27,304 Canada2.6% Barrick Gold 21,722 714,219 Yamana Gold 57,470 852,150 Denmark1.2% TDC 104,415 France3.4% Sanofi 11,222 917,792 Total 23,634 1,093,531 Germany3.7% Bayer 20,119 1,532,553 Deutsche Telekom 57,945 654,282 Japan2.1% Asahi Group Holdings 23,700 534,520 Japan Tobacco 22,800 719,094 Netherlands1.0% Koninklijke KPN 29,906 245,470 Reed Elsevier 29,374 345,011 Norway.8% Statoil 20,811 Peru.2% Cia de Minas Buenaventura, ADR 3,046 Poland.7% Telekomunikacja Polska 90,475 South Africa.9% MTN Group 28,377 Switzerland4.3% Novartis 17,628 1,034,605 Roche Holding 5,526 980,903 Syngenta 1,535 524,664 United Kingdom10.8% BAE Systems 115,399 558,884 BP 81,293 541,745 British American Tobacco 10,482 558,349 Cable & Wireless Communications 195,269 95,764 Centrica 175,284 871,171 GlaxoSmithKline 57,091 1,314,448 Severn Trent 29,671 802,460 SSE 38,272 787,858 Vodafone Group 66,196 189,511 WM Morrison Supermarkets 167,562 728,496 United States15.6% Abbott Laboratories 14,154 938,552 Accenture, Cl. A 10,447 629,954 Annaly Capital Management 24,952 b 434,913 Medtronic 12,801 504,615 Merck & Co. 13,427 593,071 Newmont Mining 7,996 355,582 PDL BioPharma 24,287 164,909 PowerShares DB Gold Fund 39,683 c 2,207,168 Reynolds American 32,930 1,523,671 Sprint Nextel 75,946 c 331,125 Sysco 23,864 701,363 Wisconsin Energy 21,655 882,225 Total Common Stocks (cost $29,496,569) Bonds And Notes30.2% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Australia5.0% Australian Goverment, Sr. Unscd. Bonds, Ser. 136 AUD 4.75 4/21/27 840,000 1,024,869 Australian Goverment, Sr. Unscd. Bonds, Ser. 133 AUD 5.50 4/21/23 1,410,000 1,803,658 Santos Finance, Gtd. Notes EUR 8.25 9/22/70 100,000 d 121,813 Brazil.1% Petrobras International Finance, Gtd. Notes 7.88 3/15/19 44,000 El Salvador.2% Telemovil Finance, Gtd. Notes 8.00 10/1/17 100,000 Germany.9% Conti-Gummi Finance, Sr. Scd. Notes EUR 7.50 9/15/17 100,000 132,884 HeidelbergCement Finance, Gtd. Bonds EUR 7.50 4/3/20 125,000 171,872 KION Finance, Sr. Scd. Notes EUR 7.88 4/15/18 100,000 118,427 Unitymedia Hessen, Sr. Scd. Notes EUR 8.13 12/1/17 100,000 133,191 Ireland.5% Ardagh Glass Finance, Gtd. Bonds EUR 7.13 6/15/17 150,000 179,485 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 7.25 11/15/17 100,000 132,424 Italy.5% Lottomatica, Jr. Sub. Bonds 8.25 3/31/66 150,000 d 167,950 Wind Acquisition Finance, Gtd. Notes 11.75 7/15/17 100,000 103,047 Luxembourg.3% Aguila 3, Sr. Scd. Notes 7.88 1/31/18 150,000 Mexico.2% Satmex Escrow, Sr. Scd. Notes 9.50 5/15/17 126,000 Netherlands.7% OI European Group, Gtd. Notes 6.75 9/15/20 100,000 133,499 UPC Holding, Sec. Notes 8.38 8/15/20 100,000 131,961 Ziggo Bond, Sr. Unscd. Notes 8.00 5/15/18 100,000 134,729 New Zealand2.1% New Zealand Government, Sr. Unscd. Bonds, Ser. 423 5.50 4/15/23 505,000 480,871 New Zealand Government, Sr. Unscd. Bonds, Ser. 521 6.00 5/15/21 770,000 748,477 Norway3.2% Norwegian Government, Bonds, Ser 473 4.50 5/22/19 9,724,000 South Africa.2% Edcon Proprietary, Scd. Notes 3.91 6/15/14 100,000 d Sweden.5% Eileme 2, Sr. Scd. Notes 11.75 1/31/20 110,000 143,465 Norcell Sweden Holding 3, Sr. Scd. Notes 9.25 9/29/18 1,000,000 157,338 Switzerland.5% Matterhorn Mobile, Sr. Scd. Notes 6.75 5/15/19 150,000 161,515 Sunrise Communications International, Sr. Scd. Notes 7.88 12/31/17 100,000 132,269 United Kingdom3.3% Anglian Water Services Financing, Sr. Scd. Notes, Ser. A8 3.67 7/30/24 50,000 e 140,025 Boparan Finance, Gtd. Notes 9.88 4/30/18 100,000 162,664 Cable & Wireless International Finance, Gtd. Bonds 8.63 3/25/19 50,000 77,804 Cable & Wireless International Finance, Gtd. Bonds 8.63 3/25/19 60,000 93,365 Co-Operative Bank, Sub. Notes 5.63 11/16/21 100,000 d 122,300 Dwr Cymru Financing, Asset Backed Bonds 1.86 3/31/48 50,000 e 93,507 ICAP Group Holdings, Sr. Unscd. Notes 7.50 7/28/14 50,000 65,221 Ineos Finance, Sr. Scd. Notes 7.25 2/15/19 100,000 d 121,810 ISS, Sr. Scd. Notes 11.00 6/15/14 100,000 131,286 Jaguar Land Rover, Gtd. Bonds 8.13 5/15/21 150,000 160,125 John Lewis, Sr. Unscd. Bonds 8.38 4/8/19 75,000 154,874 Kerling Sr. Scd. Notes 10.63 2/1/17 150,000 158,722 LBG Capital No.1, Gtd. Bonds, Ser 8 7.87 8/25/20 70,000 96,414 National Grid Electricity Transmission, Sr. Unscd. Bonds 2.98 7/8/18 32,000 e 82,741 National Grid Gas, Gtd. Bonds 4.19 12/14/22 19,000 e 59,505 Priory Group No 3 Sr. Scd. Notes 7.00 2/15/18 100,000 156,392 Prudential, Jr. Sub. Notes 11.75 12/29/49 71,000 d 82,378 United States12.0% Catalent Pharma Solutions, Gtd. Notes 9.75 4/15/17 50,000 63,520 CEDC Finance Corp International, Sr. Scd. Notes 9.13 12/1/16 100,000 69,000 Clearwire Communications, Sr. Scd. Notes 12.00 12/1/15 14,000 13,230 Clearwire Communications, Sr. Scd. Notes 12.00 12/1/15 136,000 129,200 EXCO Resources, Gtd. Notes 7.50 9/15/18 137,000 124,670 Nextel Communications, Gtd. Notes, Ser. E 6.88 10/31/13 61,000 61,534 Nextel Communications, Gtd. Notes, Ser. D 7.38 8/1/15 95,000 96,188 Offshore Group Investments, Sr. Scd. Notes 11.50 8/1/15 110,000 121,550 U.S. Treasury Inflation Protected Securities, Notes 2.50 1/15/29 1,584,251 f 2,275,009 U.S. Treasury Notes 0.38 9/30/12 2,291,900 2,293,154 U.S. Treasury Notes 0.50 11/30/12 1,681,000 1,683,232 US Bank, Sub. Notes 0.86 2/28/17 200,000 d 227,976 Total Bonds And Notes (cost $17,517,929) Number of Options Purchased.2% Contracts Value ($) Put Options S&P 500 Index Futures, August 2012 @ $1,250 38 c 4,560 S&P 500 Index Futures, September 2012 @ $1,250 96 c 77,760 S&P 500 Index Futures, October 2012 @ $1,275 18 c 31,140 Total Options (cost $505,489) Principal Short-Term Investments8.5% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 10/25/12 2,247,000 2,246,286 0.00%, 11/8/12 2,782,000 2,781,159 Total Short-Term Investments (cost $5,027,445) Other Investment8.3% Shares Value ($) Registered Investment Companies: Dreyfus Institutional Preferred Plus Money Market Fun 4,264,000 g 4,264,000 NB Global Floating Rate Income Fund 232,537 h 228,747 RWC Global Convertibles Fund, Cl. B 383 c,h 452,778 Total Other Investment (cost $4,920,566) Total Investments (cost $57,467,998) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. AUD Australian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona b Investment in real estate investment trust. c Non-income producing security. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the U.S. Consumer Price Index. g Investment in affiliated money market mutual fund. h Investment in affiliated mutual fund. At July 31, 2012, net unrealized appreciation on investments was $1,300,803 of which $2,711,725 related to appreciated investment securities and $1,410,922 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 15.7 Health Care 10.9 U.S. Government Securities 10.5 Foreign/Governmental 10.1 Corporate Bonds 9.6 Materials 9.0 Consumer Staples 8.0 Telecommunications 6.2 Utilities 5.6 Energy 4.5 Exchange Traded Funds 3.7 Information Technology 1.1 Mutual Funds: Foreign 1.1 Industrial .9 Financial .7 Consumer Discretionary .6 † Based on net assets. STATEMENT OF OPTIONS WRITTEN July 31, 2012 (Unaudited) Number of Contracts Value ($) Call Options: FSTE 100 Index Futures, August 2012 @ GBP 5,750 29 a (11,310 ) FSTE 100 Index Futures, September 2012 @ GBP 5,800 191 a (154,413 ) Put Options: S&P 500 Index Futures, August 2012 @ GBP 1,200 38 a (1,900 ) S&P 500 Index Futures, September 2012 @ GBP 1,200 96 a (45,120 ) S&P 500 Index Futures, October 2012 @ GBP 1,225 18 a (20,970 ) (premiums received $567,752) ) GBP- British Pound a Non-income producing security. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2012 (Unaudited) Foreign Unrealized Forward Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring: 8/1/2012 a 105,115 164,925 164,804 (121
